Exhibit 10.1

Execution Version

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 13, 2016 (this “Amendment”), is entered into by and among BEAZER
HOMES USA, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, acting through one or more of its branches or
affiliates, as agent (in such capacity and together with its successors, the
“Agent”), and the other parties signatory hereto.

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of
November 10, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement, dated as of November 6, 2015, and as further amended, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”; the Credit Agreement as amended by this
Amendment is hereinafter referred to as the “Amended Credit Agreement”), among
the Borrower, the Lenders party thereto, the Agent and the other agents and
parties party thereto from time to time;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below, including, without limitation, changes to certain covenants
(and related defined terms) contained therein; and

WHEREAS, the Borrower, the Lenders and the Issuers have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

Definitions

Section 1.1    Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.

ARTICLE 2

Amendments

Section 2.1    Amendments to Credit Agreement.  The Credit Agreement is hereby
amended and modified as follows:

(a)    The title page of the Credit Agreement is amended by replacing the
reference to “$145,000,000” therein with a reference to “$180,000,000”.



--------------------------------------------------------------------------------

(b)    The definition of “After-Acquired Property Exclusionary Conditions” set
forth in Section 1.01 of the Credit Agreement is amended by replacing the
reference to “$1,000,000,000” therein with a reference to “$800,000,000”.

(c)    The definition of “Issuer” set forth in Section 1.01 of the Credit
Agreement is amended by replacing the reference to “Goldman Sachs Bank USA”
therein with a reference to “Goldman Sachs Lending Partners LLC”.

(d)    The definition of “Termination Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the reference to “January 15, 2018”
therein with a reference to “February 15, 2019”.

(e)    Section 1.01 of the Credit Agreement is amended by inserting the
following new defined terms in proper alphabetical order thereto:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(f)    Section 2.19.1(b) of the Credit Agreement is amended by replacing the
reference to “Goldman Sachs Bank USA” therein with a reference to “Goldman Sachs
Lending Partners LLC”.

 

2



--------------------------------------------------------------------------------

(g)    Article IV of the Credit Agreement is amended by inserting a new
Section 4.26 thereto as follows:

“Section 4.26.    Non-EEA Financial Institution Status.  None of Borrower or any
of its Subsidiaries is an EEA Financial Institution.”

(h)    Section 7.01 of the Credit Agreement is amended by replacing the
reference to “5.00 to 1.00” therein with a reference to “4.00 to 1.00”.

(i)  Article X of the Credit Agreement is amended by inserting a new
Section 10.19 thereto as follows:

“Section 10.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)  a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

Section 2.2    Increased Commitments; Credit Agreement Schedule.  The Commitment
of (i) Credit Suisse AG, Cayman Islands Branch, as a Lender and an Issuer, is
hereby increased by $2,000,000, (ii) Goldman Sachs Lending Partners LLC, as a
Lender and an Issuer, is hereby increased by $3,000,000 and (iii) Deutsche Bank
AG New York Branch, as a Lender and an Issuer, is hereby increased by
$30,000,000 (such increase with respect to each such Lender, the “Increased
Commitment Amount”). The Credit Agreement is hereby amended by amending and
restating Schedule I thereto in the form of Schedule II to this Amendment in
order to reflect the foregoing reduction and increases in Commitments.

Section 2.3    Issuer.  For the avoidance of doubt, on the Third Amendment
Effective Date (i) Goldman Sachs Bank USA shall cease to be an Issuer under the
Amended Credit Agreement and (ii) Goldman Sachs Lending Partners LLC shall be an
Issuer under the Amended Credit Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

Miscellaneous

Section 3.1    Conditions to Effectiveness.  This Amendment shall become
effective as of the date (the “Third Amendment Effective Date”) on which:

(a)  Amendment.  The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York time) on
October 13, 2016 that, when taken together, bear the signatures of the Borrower,
the Lenders and the Issuers;

(b)  Secretary Certificate of the Borrower.  The Agent shall have received a
certificate of the Secretary of the Borrower certifying (A) the names and true
signatures of each officer of the Borrower who has been authorized to execute
and deliver this Amendment and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Amendment, (B) that the attached copies of the certificate of incorporation of
the Borrower (which has been certified as of a recent date by the Secretary of
State of Delaware) and the bylaws of the Borrower, have not been amended except
as set forth therein and remain in full force and effect and (C) the attached
copy of resolutions of the Board of Directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment and any
other Loan Document or other document required to be executed and delivered on
behalf of the Borrower under this Amendment;

(c)  Good Standing Certificates of the Borrower.  The Agent shall have received
a recently dated certificate of good standing for the Borrower issued by the
Secretary of State of Delaware;

(d)  Opinions of Counsel.  The Agent shall have received, on behalf of itself,
the Lenders and the Issuers, the favorable written opinion of King & Spalding
LLP, counsel for the Borrower and for certain of the Guarantors, (w) dated on
the Third Amendment Effective Date, (x) addressed to the Agent, the Lenders and
the Issuers, (y) in form and substance reasonably satisfactory to the Agent, and
(z) covering such matters relating to this Amendment and the transactions
contemplated hereby as the Agent shall reasonably request, and the Borrower and
the applicable Guarantors hereby request such counsel to deliver such opinion;

(e)  No Default.  On the date hereof and on the Third Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

(f)  Accuracy of Representations and Warranties.  Each of the representations
and warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the Third Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties are correct in all material respects as of such
earlier date, provided that in each case, any representations and warranties
that are qualified as to “materiality” or “material adverse effect” are true and
correct in all respects;

(g)  Acknowledgment and Confirmation.  The Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto
(the “Acknowledgement”), dated as of the Third Amendment Effective Date,
executed and delivered by an authorized officer or other authorized signatory of
each Guarantor; and

(h)  Effectiveness Fee and Expenses.  The Borrower shall have paid to the Agent
on the Third Amendment Effective Date (i) for the account of each Lender, a
consent fee equal to the sum of (A) 0.15% of such Lender’s Commitment
immediately prior to the effectiveness of this Amendment and (B) 0.35% of such
Lender’s Increased Commitment Amount and (ii) all reasonable and documented
fees, out-of-pocket costs and expenses of the Agent incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of Latham & Watkins LLP, counsel for the Agent.

 

4



--------------------------------------------------------------------------------

Section 3.2    Conditions Subsequent.  The Borrower will, and will cause each
other Loan Party to, satisfy the requirements set forth on Schedule I to this
Amendment on or before the date specified for such requirement (or such later
date as agreed to by the Agent in its sole discretion). The failure by the
Borrower to complete, or cause to be completed, any such item within the
applicable time period for such item set forth on Schedule I to this Amendment
(including any extension of any such time period as contemplated hereby) shall
constitute an Event of Default if such failure shall continue for a period of
thirty (30) consecutive days after delivery of written notice thereof from the
Agent to the Borrower.

Section 3.3    Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Agent and the Lenders that:

(a)    Each of the representations and warranties set forth in Article IV of the
Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the Third Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;

(b)    As of the date hereof, the Borrower has the corporate power and
authority, and the legal right, to enter into and perform this Amendment. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of such party. The execution and
delivery by such party of this Amendment, and performance by such party of the
Credit Agreement as amended hereby, will not (a) contravene such corporation’s
charter or bylaws, (b) violate, in any material respect, any provision of any
law, rule, regulation (including, without limitation, Regulations U and X of the
Board of Governors of the Federal Reserve System) order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such party, (c) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected, (d) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, other than Liens securing the
Obligations; or (e) cause such corporation, partnership or limited liability
company to be in default, in any material respect, under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
or any such indenture, agreement, lease or instrument. This Amendment
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally;

(c)    The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally;

(d)    On the date hereof and on the Third Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing; and

 

5



--------------------------------------------------------------------------------

Section 3.4    Severability.  In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 3.5 Continuing Effect; No Other Waivers or Amendments.

(a)    This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.

(b)    The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Third
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.

(c)    On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall be a Loan Document for
all purposes under the Credit Agreement.

(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

Section 3.6     Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Amendment.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 3.7    GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

*    *    *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

BEAZER HOMES USA, INC. By:   /s/ Robert L. Salomon   Name:   Robert L. Salomon  
Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:   /s/ William O’Daly  
Name:   William O’Daly   Title:   Authorized Signatory By:   /s/ Karim
Rahimtoola   Name:   Karim Rahimtoola   Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuer

By:   /s/ William O’Daly Name:   William O’Daly Title:   Authorized Signatory
By:   /s/ Karim Rahimtoola Name:   Karim Rahimtoola Title:   Authorized
Signatory



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an Issuer

By:   /s/ Marcus M. Tarkington Name:   Marcus M. Tarkington Title:   Director
By:   /s/ Peter Cucchiara Name:   Peter Cucchiara Title:   Vice President



--------------------------------------------------------------------------------

LENDER AND ISSUER:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By:   /s/ Ryan Durkin Name:   Ryan Durkin Title:  

Authorized Signatory

PRIOR TO GIVING EFFECT TO THIS AMENDMENT:

 

GOLDMAN SACHS BANK USA, as an Issuer

By:   /s/ Ryan Durkin Name:   Ryan Durkin Title:   Authorized Signatory

FROM AND AFTER GIVING EFFECT TO THIS AMENDMENT:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as an Issuer

By:   /s/ Ryan Durkin Name:   Ryan Durkin Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDMENT

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1.    Reference is made to the Third Amendment to Second Amended and Restated
Credit Agreement, dated as of October 13, 2016 (the “Amendment”), by and among
the Borrower, the Agent and the Lenders party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Amendment or the Credit Agreement referenced in the Amendment, as the
case may be.

2.    Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Credit Agreement as
amended by the Amendment.

3.    After giving effect to the Amendment and the amendments and modifications
to the Loan Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees
(i) that the Amendment and any other Loan Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the Third Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Loan Document to which it is a party (whether as original
signatory thereto, by supplement thereto, by operation of law or otherwise), and
(iv) that all such obligations remain in full force and effect.

4.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Loan Document to which it
is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Loan Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Loan Document remain in full force and effect and secure the payments
of the “Obligations”.

5.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the Third Amendment
Effective Date, each reference to “the Credit Agreement” in the Loan Documents
shall be deemed to be a reference to the Credit Agreement as amended by the
Amendment.

6.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7.    This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation. Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[ ● ] By:       Name:     Title:   [ ● ] By:       Name:     Title:   [ ● ] By:
      Name:     Title:   [ ● ] By:       Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE I

TO AMENDMENT

1.    Promptly following the Third Amendment Effective Date, and in no event
later than thirty (30) days following the Third Amendment Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under the Credit Agreement (such list to be substantially in the form of
the list of Mortgages delivered to the Agent in connection with the Second
Amendment, and to exclude those Mortgages previously released pursuant to
provisions of the Credit Agreement), accompanied by an officer’s certificate
certifying that such list is true, correct and complete in all material
respects. Such certification shall be deemed a representation and warranty under
the Credit Agreement for all purposes.

2.    Within one hundred twenty (120) days of the Third Amendment Effective
Date, the Borrower shall satisfy, or cause the satisfaction of, each of the
following with respect to each Mortgage in the States of Georgia, Maryland,
South Carolina, Tennessee and Virginia in each case to reflect the extension of
the Termination Date and the increase in the Aggregate Commitment as set forth
in such Mortgage as required pursuant to the laws of such states:

(A)    the applicable Loan Party shall have executed and delivered to the Agent
a modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;

(B)    the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the States of Georgia,
Maryland, South Carolina, Tennessee and Virginia have been submitted to the
appropriate offices of First American Title Insurance Company for recordation in
the appropriate offices to ensure that the valid and perfected first priority
Liens created by such Mortgages continue in full force and effect and evidence
that all other actions that the Agent may reasonably deem necessary or desirable
in order to ensure that the valid and perfected first priority Liens created by
such Mortgages have been taken, subject only to Liens permitted under
Section 6.01 of the Credit Agreement (provided that any Liens required by
Section 6.01 of the Credit Agreement to be junior to the Liens securing the
Facility are, in fact, junior to such Liens securing the Facility); and

(C)    the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel located in South Carolina, Tennessee, Virginia,
Maryland and Georgia with respect to the adequacy of the form of the
modifications of the Mortgages and such other matters as reasonably requested by
the Agent.



--------------------------------------------------------------------------------

SCHEDULE II

TO AMENDMENT

Schedule I

 

Lenders

   Commitment
Percentage    Commitment      Facility Letter of
Credit Sublimit  

Credit Suisse AG, Cayman Islands Branch

   33.3333333%    $ 60,000,000       $ 60,000,000   

Goldman Sachs Lending Partners LLC

   33.3333333%    $ 60,000,000       $ 60,000,000   

Deutsche Bank AG New York Branch

   33.3333333%    $ 60,000,000       $ 60,000,000      

 

  

 

 

    

 

 

 

TOTAL

   100%    $ 180,000,000       $ 180,000,000      

 

  

 

 

    

 

 

 